Citation Nr: 0704271	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to higher original evaluations for postoperative 
residuals of a herniated nucleus pulposus of the L5-S1, rated 
as 10 percent disabling from October 12, 2000, rated as 20 
percent disabling from June 24, 2004, and rated as 40 percent 
disabling from March 21, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Mother




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to June 
1998.  She had subsequent service in the Air National Guard, 
from which she was discharged due to her disability in May 
2000.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The appellant limited the issues on appeal to service 
connection for nephritis, post-traumatic stress disorder and 
depression, and a higher initial rating for postoperative 
residuals of a herniated nucleus pulposus (HNP) of L5-S1.  
38 C.F.R. § 20.200 (2006).  The RO in the October 2002 rating 
decision assigned a 10 percent rating for the residuals of 
the HNP, effective October 12, 2000.  

Subsequently, the RO in an August 2004 rating decision 
granted a higher rating for the residuals of the HNP to 20 
percent, effective June 24, 2004.  

The Board of Veterans' Appeals (Board) granted service 
connection for a depressive disorder, secondary to the 
veteran's serviced connected low back disorder in a December 
2005 decision.  The issues of a higher rating for the 
residuals of the HNP and service connection for nephritis 
were remanded for additional development.  The additional 
development ordered by the Board has been completed.  Stegall 
v. West, 11  Vet. App. 268 (1998).  

During a telephone conversation with VA personnel in April 
2006, the appellant withdrew her appeal as to the issue of 
service connection for nephritis.  The claims folder contains 
an April 2006 Report of Contact which includes a written 
request to withdraw the claim for service connection for 
nephritis.  The Board considers the claim has been withdrawn 
from appellate consideration.  38 C.F.R. § 20.204 (2006).  

Based on the development ordered by the Board, in the July 
2006 remand VA granted a higher rating to 40 percent for the 
residuals of the HNP, effective March 21, 2006.  The only 
issue remaining for appellate review is the rating for the 
residuals of HNP.  


FINDINGS OF FACT

1.  Prior to June 2004, the veteran's disability was not 
productive of more than slight limitation of motion, nor 
muscle spasm, nor moderate intervertebral disc syndrome, 
limitation of flexion to less than 60 degrees, combined range 
of motion of the thoracolumbar spine to less than 120 
degrees, or objective neurologic impairment.    

2.  From June 2004 to August 2005, the veteran's disability 
was not productive of more than moderate limitation of 
motion, moderate intervertebral disc syndrome, muscle spasm, 
incapacitating episodes requiring bed rest prescribed by a 
physician, objective neurologic impairment, or limitation of 
flexion to 30 degrees or less.  

3.  Since August 2005, the veteran's disability was 
productive of pronounced intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post operative residuals of a herniated nucleus pulposus 
prior to June 24, 2004, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(2000).  

2.  The criteria for an evaluation in excess of 20 percent 
post operative residuals of a herniated nucleus pulposus from 
June 24, 2004 to August 22, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (2000).  

3.  The criteria for a 60 percent evaluation from August 22, 
2005 for post operative residuals of a herniated nucleus 
pulposus have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed her claims for service connection in 
October 2000.  The RO adjudicated the veteran's claims in an 
October 2002 rating decision.  A statement of the case was 
issued to the veteran in August 2003 which included the new 
version of 38 C.F.R. § 3.159.  In October 2003, the veteran 
notified the RO that she was being treated as an outpatient 
at the VA Medical Center at Fort Smith.  The RO requested and 
received copies of her VA outpatient treatment records.  

In January 2004, the RO sent the veteran a letter in 
compliance with the notice requirements.  It informed her of 
the evidence needed to establish entitlement to a higher 
rating, the status of her claim, and how VA could assist her 
in obtaining evidence.  The RO readjudicated her claims in an 
August 2004 rating decision.  A supplemental statement of the 
case was issued to the veteran in August 2004.  

The veteran and her mother appeared and gave testimony before 
the undersigned Veterans Law Judge at a hearing in September 
2005.  The Board remanded the claim in September 2005 to 
afford the veteran a VA examination of the lumbar spine.  

VA sent a letter to the veteran in March 2006 which informed 
her of the scheduled examination and where to sent any 
additional evidence.  Enclosed was a notice of the type of 
evidence necessary to establish a disability rating or 
effective date for any increase.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has been 
afforded an opportunity to present testimony, been examined 
and evaluated by VA.  In July 2006, the veteran indicated she 
had additional evidence to submit and requested that VA wait 
60 days before transferring the claim to the Board.  No 
additional evidence has been submitted.  The Board has 
carefully reviewed the claims folder and found no indication 
the veteran received any treatment for her residuals of HNP 
other than at the VA at Fort Smith.  Those records have been 
obtained.  

The criteria for rating disability of the spine was amended 
during the pendency of the veteran's claim.  In December 
2006, the veteran's representative submitted a brief on 
behalf of the veteran.  It included the new and old 
regulations for evaluating disability of the spine.  In Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005)(per curiam), the 
Court held that to the extent that any notice may have been 
inadequate with regard to timing, the appellant's actual 
knowledge of what was needed to substantiate her claim, prior 
to adjudication by the Board provided a meaningful 
opportunity to participate in the adjudication process.  
Consequently, because the appellant or her representative had 
actual knowledge of what was required any notice error was 
nonprejudicial.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation. If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation. 38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00; See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

Prior to September 23, 2002, the regulations for rating 
intervertebral disc syndrome provided a 60 percent rating for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  A 
40 percent rating was provided for severe disability, with 
recurring attacks with little intermittent relief.  Moderate 
disability, with recurring attacks was provided a 20 percent 
rating.  Mild attacks were given a 10 percent rating.  A 
noncompensable rating was assigned for postoperative, cured 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000-2002).  

Prior to September 23, 2002, limitation of motion of the 
lumbar spine was rated as 
40 percent disabling when severe; 20 percent when moderately 
disabling, and 10 percent for slight limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000-2002).  

Under Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. Incapacitating 
episodes having a total duration of at least four weeks but 
less than 6 weeks during the past 12 months warrant a 40 
percent evaluation.  Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (from September 23, 2002, 
although renumbered in 2003 to 5243).  

For purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Complete paralysis of the sciatic nerve when the foot dangles 
drops, with no active movement possible of the muscles below 
the knee with flexion of the knee weakened or (very rarely) 
lost is rated as 80 percent disabling.  Incomplete paralysis 
of the sciatic nerve that is severe with marked muscular 
atrophy is rated as 60 percent disabling.  Moderately severe 
incomplete paralysis is rated as 40 percent disabling.  
Moderate incomplete paralysis is rated as 20 percent 
disabling.  Mild incomplete paralysis is rated as 10 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2000-
2006).  

While the evaluation of intervertebral disc syndrome remained 
essentially unchanged since September 2002, in September 
2003, a new rating formula for evaluating other spine 
impairments was promulgated.  These criteria are set forth 
below.  


Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
 
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

Factual Background.  In service the veteran complained of 
left flank pain and was evaluated for a urinary tract 
infection, when none was found and her symptoms persisted 
additional evaluations were ordered.  In June 1998, a 
magnetic resonance imaging (MRI) revealed disc degeneration 
at L5-S1 with a small central disc protrusion consistent with 
a disc herniation.  The veteran was treated conservatively 
including having steroid injections for relief of her pain.  
After conservative measures failed to control her symptoms, 
in April 1999 a hemilaminectomy with excision of the 
degenerative disc was performed.  Post surgical National 
Guard medical records reveal that in June 1999 the veteran 
had recurrent pain in her lower back and left leg.  August 
1999 records noted the veteran had continuing paraspinal 
muscle spasm on the left.  After evaluating the veteran, a 
service physician concluded the veteran had chronicity of 
pain with low likelihood of total relief.  Exercise, quitting 
smoking, and the chronic pain clinic were recommended.  

An August 1999 Medical Evaluation Board Summary indicates the 
veteran originally injured her back in April 1998.  
Postoperatively, the veteran had resolution of her 
neurological symptoms, but continued to have paraspinal 
muscle spasms.  The veteran complained of occasional low back 
pain that was not as predominant as her leg pain.  
Examination revealed positive palpable spasm about the left 
side of her L5-S1.  Deep tendon reflexes were 2 plus/4 and 
equal bilaterally.  

The veteran filed her claim for service connection for a back 
disorder in October 2000.  

In July 2001, the veteran sought VA treatment for her back 
pain.  She reported that her symptoms were localized to her 
lower back with radiation into the left thigh.  She rated her 
pain as being 4/10.  She was working as a legal assistant.  
Prolonged sitting exacerbated her pain.  The examiner noted 
the veteran walked with a normal gait.  Straight leg raising 
was negative.  She was able to stand on her heels and toes.  
Deep tendon reflexes were 2/2, bilaterally.  The following 
day the veteran was given handouts on low back pain, which 
included instructions for muscle relaxation techniques, how 
to manage stress and guided imagery for control of pain.  

A VA examination of the veteran was conducted in October 
2001.  The veteran reported that after the surgery she 
continued to have back pain and pain in the left leg, that at 
times, went into the left foot causing some numbness.  Due to 
her allergies to many medications she was taking only Tylenol 
for the pain.  When she bent over sometimes her back would 
lock up and she would be unable to stand up again.  She had 
to sit a relax for a minute before she was able to straighten 
back up again.  Examination of the lumbar spine revealed she 
was able to forward flex to about 80 degrees, at which point 
she had pain.  She was then able to bend to about 85 degrees.  
She could extend backwards to 25 degrees, but had pain.  She 
could laterally flex to 30 degrees and rotate to 25 degrees, 
bilaterally.  VA X-rays of the lumbar spine showed the disc 
spaces were normally maintained.  No bony abnormalities were 
seen. 

An October 2001, VA psychiatric evaluation report noted the 
veteran had almost constant pain.  

An April 2003 VA neurological evaluation revealed no apparent 
deficits.  There was tenderness over the lumbar region 
throughout the scar area from the previous laminectomy.  
Paraspinous muscles on the left side were tender when she did 
any type of range of motion.  Examination found no gross 
radiculopathy, but the veteran reported symptoms of 
radiculopathy after prolonged sitting or standing, that was 
consistent with sciatica.  An April 2003 VA physical therapy 
indicated a TENS unit was issued to the veteran.  

An August 2003 MRI revealed moderate desiccation of L5-S1 
space with evidence of L5-S1 hemilaminectomy.  A small 
paramedium L5-S1 disc protrusion minimally effaced the thecal 
sac but did not entrap the nerve root.  There was no 
demonstration of transligamentous herniated nucleus pulposus, 
extruded disc fragment or disc protrusion at other levels.  
There was no central canal stenosis, neural exit, foraminal 
stenosis or lateral recess stenosis.  The conus medallaris 
was normal.  There was no evidence of bony trauma.  

VA records in April 2004 reveal the veteran sought assistance 
for her back pain.  Her chronic back pain limited her 
activities.  It was making it difficult to maintain a job and 
care for her children.  She was not taking any medication.  
She could not tolerate anti-inflammatories and found that 
Tylenol did not help.  They discussed trying to avoid opiates 
due to her age and her need to care for her two small 
children.  She did not want to be drowsy when taking care of 
them.  She was inquiring about any other possibilities.  She 
had already been advised about exercise, range of motion, 
stretching and a TENS unit.  But she continued to have 
discomfort.  Examination revealed she was neurologically 
intact.  Her back was tender over the perisacral area of her 
surgery.  She was referred to the Pain Clinic.  Notes also 
reveal she complained of chronic lower back pain with 
numbness to the hip and down the leg.  

June 2004 VA records noted the veteran was issued a single 
point cane.  

A VA examination was conducted in March 2006.  The veteran 
was experiencing pain, stiffness and weakness which radiated 
to the hips, left leg and foot.  She had constant pain.  She 
described her pain as a dull aching with constant numbness of 
the great toe and left foot numbness on most occasions.  She 
also experienced a burning pain on the left which shot into 
her thighs.  She also had a sharp pain in her left knee.  She 
also had severe spasm in her lower back through the left hip.  
At night she had jerking in both legs which was worse on the 
left.  She was presently taking methadone for the pain with 
no relief.  She had severe flare-ups seven or eight times a 
day that lasted for up to two hours.  Her flare-ups were 
precipitated by walking, standing, and the act of lying down.  
Her pain was alleviated by massage, rest, and muscle 
stretches which had been prescribed.  During flare-ups she 
estimated she had an additional 75 percent limitation of 
motion and functional impairment.  The VA examiner noted the 
veteran had lost 35 pounds since January of 2005.  She used a 
cane.  She was able to walk about 50 feet before having to 
stop and rest, this took her about two minutes.  She was 
unsteady on her feet and had fallen in March of 2006.  The 
veteran's work had been significantly affected.  She had been 
assigned to different duties.  She had been tardy and had 
increased absenteeism.  

In March 2006, VA physical examination of the veteran 
revealed the veteran's posture was slightly forward.  Her 
gait was antalgic.  She held her head slightly forward.  
There was moderate kyphosis of the thoracic spine.  Range of 
motion of the thoracolumbar spine was as follows:

Forward Flexion from 0-30 degrees with pain beginning at 20 
degrees.
Extension was from 0-10 degrees with pain beginning at 5 
degrees.
Left Lateral Flexion was from 0-20 degrees with pain 
beginning at 20 degrees.  
Right Lateral Flexion was from 0-15 degrees with pain 
beginning at 15 degrees.  
Left Lateral Rotation was from 0-10 degrees with pain 
beginning at 10 degrees.  
Right Lateral Rotation was from 0-25 degrees with pain 
beginning at 20 degrees.  

Sensory evaluation revealed decreased touch sensation from 
the scar in the lumbar area to the left lateral area of about 
three centimeters.  There was no sensation to touch in the 
left great toe.  There was intact sensation in the second 
through fifth toes, the plantar surfaces and the dorsal 
surface of the foot.  There was no Babinski response in the 
left foot.  There was mild atrophy of the gluteus muscle on 
the left side.  There was decreased strength in the left 
extremity.  

At her hearing September 27, 2005, the veteran testified that 
she had last seen her physician 5 weeks earlier, (which would 
be approximately August 22, 2005), and that she had not had 
any appointment for 2 and a half years prior to that date.  
She described her condition at the August 2005 appointment as 
similar to the findings described in the March 2006 VA 
examination report.  

Analysis:  After reviewing the foregoing, the Board concludes 
that effective from August 22, 2005, the veteran met the 
criteria for a 60 percent evaluation under the provisions of 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome that were in effect at the time the veteran 
initiated her claim.  The criteria for an evaluation in 
excess of 10 percent prior to June 2004, or in excess of 20 
percent prior to August 2005 were not met.  

As indicated above, the evidence prior to June 2004 showed 
that while the veteran complained of discomfort, she was 
consistently shown to be either neurologically intact or with 
no neurologic deficits.  When tested, her range of motion was 
nearly full, with 80 degrees of flexion, 30 degrees of 
lateral flexion, and 25 degrees of rotation.  Given this, her 
limitation of motion would be considered no more than slight, 
and with her relevant muscles being described as no more than 
tender, as opposed to exhibiting spasm, she did not meet the 
criteria for an increased rating based on limitation of 
motion (Diagnostic Code 5292) or as due to lumbosacral strain 
(Diagnostic Code 5295).  Similarly, with the evidence 
reflecting she was intact neurologically, no more than mild 
impairment is demonstrated as measured under the provisions 
of Diagnostic Code 5293, for intervertebral disc syndrome.  

The veteran also failed to meet the criteria for an increased 
rating under the criteria that came into effect in September 
2002, or September 2003.  Specifically, incapacitating 
episodes (as that is defined in the rating schedule) is not 
shown, nor did the record show limitation of flexion to less 
than 60 degrees, combined range of motion of the 
thoracolumbar spine to less than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Likewise, with no objective 
neurologic impairment, a combination of orthopedic and 
neurologic manifestations could not yield an evaluation 
greater than that already assigned during this period.   

For the period between June 2004 and August 2005, the record 
reflects that the veteran was seen for psychiatric care, (and 
she is service connected for a psychiatric disability, 
currently rated at 50 percent), but there are virtually no 
records of treatment for her back disability.  Although the 
psychiatric treatment records reflect the veteran complained 
of back pain, this evidence does not reflect the above 
described criteria for a rating in excess of 20 percent were 
met under any relevant Diagnostic Code.  

At the March 2006 VA examination, the veteran exhibited what 
was described as severe spasm, and a forward bent posture, 
with an antalgic gait.  She likewise had lost sensation in 
her left great toe, and left sided gluteus muscle atrophy was 
noted.  Her lumbar spine range of motion was also very 
limited, with flexion only to 20 degrees, and she described 
multiple flare-ups each day, which could last up to a couple 
hours.  In the Board's view, this more nearly reflects the 
presence of pronounced impairment under the provisions of 
Diagnostic Code 5293, as had been in effect from when the 
claim was initiated.  Because the veteran testified in 
September 2005, that similar findings were noted at her 
outpatient visit in August 2005, it is reasonable to conclude 
she met the criteria for a 60 percent rating under this Code 
from that time.  

An evaluation in excess of 60 percent is not warranted, since 
unfavorable ankylosis of the entire spine is not shown, which 
would warrant a 100 percent evaluation under the current 
rating criteria.  Similarly, it is not shown that the veteran 
experiences what could be described as more than moderate 
incomplete paralysis of the sciatic nerve effecting the left 
lower extremity, or more than mild incomplete paralysis of 
the sciatic nerve effecting the right lower extremity, which 
when combined with a 40 percent evaluation for limited motion 
would also only yield a 60 percent rating.  See 38 C.F.R. 
§ 4.25.   


ORDER

A disability rating in excess of 10 percent for post 
operative residuals of a herniated nucleus pulposus prior to 
June 24, 2004 is denied.  

A disability rating in excess of 20 percent for post 
operative residuals of a herniated nucleus pulposus for the 
period from June 24, 2004 to August 22, 2005 is denied.  

A 60 percent rating for post operative residuals of a 
herniated nucleus pulposus from August 22, 2005, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


